     Case 8:18-cv-01062-VMC-TGW Document 59 Filed 10/24/18 Page 1 of 3 PageID 301



UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT
                     OF FLORIDA
                                TAMPA DIVISION




ADAM WAYNE TYLER ROBERTS,
Plaintiff,

v.
                                                        Case No: 8:18-cv-1062-T-33TGW


RICK SWEARINGEN,                                                    MOTION FOR
Defendant                                             POSSESSION OF ELECTRONIC
                                                         DEVICES IN COURTROOM


__________________________________



      PLAINTIFF’S UNOPPOSED MOTION TO BRING INTO AND POSSESS
               ELECTRONIC DEVICES IN THE COURTROOM



        Plaintiff, Adam Wayne Tyler Roberts hereby respectfully moves

this Honorable Court to allow him to bring electronic devices into

the courtroom(s) for presentation of evidence.            It is understood

pursuant Order 6:13-mc-94-Orl-22, electronic devices are generally not

permitted inside the courtroom.          Exceptions exist for Attorneys,

Employees, Jurors, Court-ordered permission and judicial discretion.

Plaintiff in this case is acting as his own attorney pro se, and
 Case 8:18-cv-01062-VMC-TGW Document 59 Filed 10/24/18 Page 2 of 3 PageID 302


particularly at issue is the effective presentation of video

evidence. Possession of such devices in the courtroom would be purely

for the facilitation of presentation of evidence during oral

argument.


1. The particular items in question are:


(a). Plaintiff’s Sony Vaio Laptop Computer (for video display)


(b). Plaintiff’s iPhone (as a backup video display device)


 At all times Plaintiff will comply with all rules within Order 6:13-

mc-94-Orl-22 , Local Rule 4.11 and all other governing rules.


2.   WHEREFORE, for the reasons stated above, Plaintiff respectfully

requests this Court to grant an order to allow him bring into, posses

and use electronic devices in court for:


(a.) Presentation of evidence, specifically video during the

preliminary injunction hearing scheduled on Oct 29 before the

Honorable Magistrate Judge Thomas G. Wilson (Doc #49)


(b.) Any further permission for future hearing(s), oral arguments, or

days of Trial or anywhere this Court believes an electronic device

would be appropriate.


3. Pursuant to Middle District Local Rule 3.01(g), Plaintiff has

spoken with Defendant’s Counsel by telephone and email. They are
 Case 8:18-cv-01062-VMC-TGW Document 59 Filed 10/24/18 Page 3 of 3 PageID 303


unopposed to this motion.


Dated October 24, 2018




                                                     Respectfully Submitted


                                                   Adam Wayne Tyler Roberts


                                              _____/s/ Adam Roberts_______


                                                           Plaintiff, pro se




                        CERTIFICATE OF SERVICE

 I Adam Wayne Tyler Roberts ,HEREBY CERTIFY that a true and
correct copy of the foregoing was served to defendants’
counsel through CM/ECF’s Notice of Electronic Filing
                          System.




                                                  __/s/ Adam Roberts___

                                                     Adam Wayne Tyler Roberts
